Citation Nr: 0512532	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  O1-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for cataracts, 
claimed as a left eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from March 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

By a decision dated in January 2003, the Board denied an 
increased evaluation for PTSD.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and by an Order dated in March 2004, the 
Court vacated the January 2003 Board decision and granted a 
joint motion for remand.  

This claim also arises from a March 2004 rating decision 
which denied compensation under 38 U.S.C.A. § 1151 (West 
2002) for an eye disorder, to include cataracts.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

Under the Veterans Claims Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA has 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate every claim for VA 
benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004).  VA must specifically advise the claimant what 
evidence is still necessary to substantiate his claim, what 
specific portion of that evidence he must personally secure, 
and what specific portion of that evidence VA will secure on 
his behalf.  VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant must also be 
told to submit all pertinent evidence in his possession.  38 
U.S.C.A.§§ 5100, 5103; 38 C.F.R. § 3.159.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the findings in 
the March 2004 Court Order, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  In 
this regard, in February 2002 the RO notified the veteran of 
the evidence needed to substantiate a claim of entitlement to 
service connection rather than a claim of entitlement to an 
increased evaluation.  Accordingly, the February 2002 notice 
is entirely inadequate for its intended purpose, and this 
case must be remanded to correct that deficiency. 

Moreover, in light of the clinical findings of record and the 
reasonable possibility that the veteran's PTSD has increased 
in severity since the last VA examination in August 2003, a 
new examination is in order.  

Finally, in his June 2004 VA Form 9, Appeal to the Board of 
Veterans' Appeals, with respect to the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for cataracts, 
claimed as left eye disorder the veteran requested a travel 
board hearing.  No actions have to date been undertaken by 
the RO to afford the veteran his requested hearing, and the 
request is not otherwise shown to have been withdrawn.  
Hence, appropriate action is in order.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a Travel Board Hearing with respect 
to issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for cataracts, 
claimed as left eye disorder.  He should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2004).

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regard to the claim on 
appeal.  Such notification includes, but 
is not limited to, notifying the veteran 
of the specific evidence needed to 
substantiate the claim for a higher 
evaluation for PTSD.  

Specifically, the letter must (1) inform 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any evidence in his 
possession that pertains to the claim.

3.  After all pertinent evidence has been 
gathered and associated with the claims 
files, the RO should schedule the veteran 
for VA examination to determine the 
current severity and symptoms associated 
with PTSD.  The claims files must be 
provided to the examiner for review.  The 
examiner is advised that all necessary 
testing must be accomplished.

The examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
due to the service connected PTSD.  The 
examiner should assess the extent of the 
veteran's occupational and social 
impairment due solely to PTSD 
symptomatology.  A complete rationale 
must be provided for any opinion offered.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, following any other 
appropriate development, the RO should 
prepare a new rating decision based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for that 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


